Citation Nr: 1814345	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary point, VA lost part of the Veteran's claims file during the pendency of this appeal.  VA notified the Veteran of this in August 2016.  


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2017).
      

REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU - Background Law

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

TDIU - Analysis

The Veteran contends that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  VA has service connected 6 disabilities - 1) cervical sprain with psychogenic overlay with occasional headaches (30 percent disabling); 2) rotator cuff tear, right shoulder (20 percent disabling); 3) lumbro-dorsal sprain (20 percent disabling); 4) right knee limitation of extension (20 percent disabling); 5) a right knee disability separate from disability #4 (10 percent disabling); and 6) duodenal ulcer (10 percent disabling) - with a combined disability rating of 70 percent.  Pursuant to 38 C.F.R. § 4.16(a), VA will consider disabilities affecting a single body system as one disability for purposes of determining whether the Veteran meets the threshold rating requirement for consideration of a schedular TDIU.  Five of the Veteran's six disabilities are orthopedic.  When combined using 38 C.F.R. § 4.25, the Veteran exceeds the 40 percent single disability requirement under 38 C.F.R. § 4.16.  As he also has a combined 70 percent disability rating, the Board finds that the Veteran meets the schedular percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran filed VA form 21-8940, Application for Increased Compensation Based on Unemployability, twice during the pendency of the appeal - in 2012 and 2015.  Based on the first application, VA examined the Veteran in June 2012.  The examiner cited a 2009 VA compensation examination opinion that - for some unknown reason - discussed a negative nexus for direct service connection of the Veteran's long-standing service-connected cervical and lumbar disabilities.  The examiner proceeded to say that her review documented a "possible psychogenic overlay regarding complaints of pain" even though VA expressly found in a November 1974 rating decision that the Veteran's cervical disorder had a psychogenic overlay (emphasis added).  Ultimately, the examiner opined that "exam results subjective as there was an inability to adequately evaluate and examine due to his reported level of pain....Therefore, there is no SC issue as far as imaging that verifies that this veteran would be unable to seek gainful employment."

Given the flaws articulated above, the undersigned sought a Veteran's Health Administration (VHA) expert opinion on the nature of the Veteran's psychogenic overlay in November 2017.  The psychologist, in a December 2017 opinion, explained that "the term psychogenic overlay refers to psychological factors that lead to the development of physical symptoms."  He further explained that the "Veteran's symptoms of chronic pain are closely related to his psychological symptoms," and that "it is likely that the veteran's chronic pain and psychological symptoms are mutually aggravating."  Finally, "due to the mutually aggravating nature of [the] veteran's mental health symptoms and service-connected disabilities, it is likely that the worse his mental health symptoms are, the more likely he is to experience pain associated with his service-connected disabilities.  In turn, this is likely to have a negative impact on his daily functioning." 

Based on the foregoing evidence, it is clear that the Veteran's psychogenic overlay is active and aggravates his orthopedic disabilities.  VA treatment records show VA is extensively treating the Veteran for anxiety, depression, and sleep disturbance.  Although VA has not service connected these conditions, the undersigned cannot, based on the VHA expert opinion and the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), separate the effects of these conditions from the psychogenic overlay.  

The Veteran claims he last worked in 1984 as a mail carrier.  He claims his employment ended because he missed extensive work because of his service-connected disabilities.  VA provided some vocational rehabilitation in prosthetics training in the late 1980s.  However, given that VA lost part of his claims file, it is unclear what, if anything, the Veteran has done since this time.  Given the severity of his psychiatric symptoms and its corresponding aggravation of his physiological symptoms, the Board finds that, at a minimum, equipoise has been reached regarding the question of whether the Veteran can obtain gainful employment.  Therefore, the Board, applying the benefit of the doubt rule, grants a TDIU.  



ORDER

A TDIU is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


